Exhibit 10.1

1

CREDIT AGREEMENT FIRST AMENDMENT

Dated as of May 13, 2013

To the Lenders parties to the Credit Agreement
and the Administrative Agent and Issuing Lender referred to below

Ladies and Gentlemen:

          Reference is made to the Credit Agreement, dated as of May 7, 2013
(the “Credit Agreement”), among XLIT LTD., an exempted company incorporated in
the Cayman Islands with limited liability, as the Company, the institutions from
time to time parties thereto as Lenders and Citicorp USA, Inc., as
Administrative Agent and as Issuing Lender. Capitalized terms used herein and
not otherwise defined herein have the meanings given such terms in the Credit
Agreement.

          The Company hereby requests that the Credit Agreement be amended as
provided below.

 

 

 

     Section 1. Credit Agreement Amendment. The parties agree that, subject to
the satisfaction of the conditions precedent to effectiveness set forth in
Section 2 below and on and as of the First Amendment Effective Date (as defined
below), the Credit Agreement is hereby amended by deleting Schedule I and
substituting therefor Schedule I attached hereto.

 

 

 

     Section 2. Conditions to Effectiveness. Section 1 of this amendment (this
“First Amendment”) shall be effective as of May 13, 2013 (the “First Amendment
Effective Date”) when and if:


 

 

 

                    (i) the Company, the Issuing Lender and each Lender
increasing its Commitment shall have executed and delivered to the
Administrative Agent executed counterparts of this First Amendment;

 

 

 

                    (ii) the Administrative Agent shall have received one or
more counterparts of the Fee Letter Amendment No. 1, dated as of May 13, 2013
(the “Fee Letter Amendment No. 1”), which amends the Fee Letter, duly executed
by the Company and Citicorp USA, Inc.;

 

 

 

                    (iii) the Administrative Agent shall have received opinions,
each dated the First Amendment Effective Date, of Cleary Gottlieb Steen &
Hamilton LLP, special U.S. counsel for the Company and opinions provided by
counsel to the Company in the jurisdiction of the Cayman Islands, in each case,
reasonably satisfactory to the Administrative Agent and its counsel;


--------------------------------------------------------------------------------




2

 

 

 

                    (iv) the Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing, if
applicable, of the Company, the authorization of this First Amendment and the
Fee Letter Amendment No.1 and any other legal matters relating to the Company,
this First Amendment or the Fee Letter Amendment No. 1, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;

 

 

 

                    (v) the Administrative Agent shall have received a
certificate of XL Group plc with respect to the filings of XL Group plc with the
Securities and Exchange Commission in substantially the form delivered on the
Effective Date; and

 

 

 

                    (vi) the representations and warranties of the Company set
forth in Section 3 below shall be true and correct on and as of the First
Amendment Effective Date as though made on and as of such date and at the time
of and both before and immediately after giving effect to the First Amendment no
Default shall have occurred and be continuing.

          Section 3. Representations and Warranties. The Company represents and
warrants that (i) the representations and warranties contained in Article IV of
the Credit Agreement, as amended hereby (with each reference therein to “this
Agreement”, “hereunder”, any Credit Document and words of like import referring
to the Credit Agreement or the Fee Letter being deemed to be a reference to this
First Amendment, the Credit Agreement, as amended hereby, and the Fee Letter, as
amended by the Fee Letter Amendment No. 1), are true and correct in all material
respects on and as of the date hereof as though made on and as of such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and (ii) no event has
occurred and is continuing, or would result from the execution and delivery of
this First Amendment or the Fee Letter Amendment No. 1, that constitutes a
Default.

          Section 4. Effect on the Credit Documents. The execution, delivery and
effectiveness of this First Amendment and the Fee Letter Amendment No. 1 shall
not operate as a waiver of any right, power or remedy of the Issuing Lender, any
Lender or the Administrative Agent under any Credit Document, or constitute a
waiver of any provision of any Credit Document. Except as expressly amended
above and pursuant to the Fee Letter Amendment No.1, each Credit Document is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. This First Amendment shall be binding on the parties
hereto and their respective successors and permitted assigns under the Credit
Agreement.

          Section 5. Costs, Expenses and Taxes. The Company agrees to pay
promptly all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this First
Amendment and any other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto in an amount, and all
reasonable costs and expenses (including, without limitation, reasonable
out-of-pocket counsel fees and expenses), if any, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this First Amendment.

--------------------------------------------------------------------------------




3

          Section 6. Miscellaneous. This First Amendment shall constitute a
Credit Document and shall be subject to the provisions of Article X of the
Credit Agreement, each of which is incorporated by reference herein, mutatis
mutandis.

          If you consent and agree to the foregoing, please evidence such
consent and agreement by (i) executing and returning a counterpart to this First
Amendment by facsimile or e-mail to William Westbrook (fax no. 404-572-5128 /
e-mail: wwestbrook@kslaw.com) and (ii) promptly thereafter executing and
returning three original counterparts to this First Amendment by overnight mail
to King & Spalding LLP, 1180 Peachtree Street, NE, Atlanta, GA, 30309,
Attention: William Westbrook.

--------------------------------------------------------------------------------




 

 

 

 

Very truly yours,

 

 

 

XLIT LTD.,

 

as the Company

 

 

 

By:

/s/ Simon Rich

 

 

 

 

 

Name: Simon Rich

 

 

Title:   Director

[Signature Page to the First Amendment to the Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

The undersigned hereby consent
and agree to the foregoing:

 

CITICORP USA, INC.,
as Issuing Lender

 

By

 /s/ Jeroen Fikke

 

 

 

 

 

Name: Jeroen Fikke

 

Title: Vice President & Managing Director


--------------------------------------------------------------------------------




 

 

 

CITIBANK, N.A.
as Lender

 

By

 /s/ Richard D. Rivera

 

 

 

 

 

Name: Richard Rivera

 

Title: Vice President


--------------------------------------------------------------------------------



SCHEDULE I
TO
CREDIT AGREEMENT FIRST AMENDMENT

*          *          *           *          *          *
SCHEDULE I
TO
CREDIT AGREEMENT

Commitments

A. During the period from and including the Effective Date to but excluding the
First Amendment Effective Date.

 

 

 

 

 

Lender

 

Commitment

 



 

 

 

Citibank, N.A.

 

$

100,000,000

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

100,000,000

 

B. During the period from and including the First Amendment Effective Date to
and including close of business on the Commitment Termination Date.

 

 

 

 

 

Lender

 

Commitment

 



 

 

 

Citibank, N.A.

 

$

200,000,000

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

200,000,000

 


--------------------------------------------------------------------------------